Title: To Thomas Jefferson from James Monroe, 21 December 1804
From: Monroe, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Bayonne Decr 21 1804
                  
                  I am so far on my way to Madrid and on the point of recommencing my journey this morning. my letters to Mr. Madison have been so full that it is unnecessary to enter into the same topicks here even had I time, tho’ I have not as I set out in an hour. It is possible that yr. attention may be directed to the fortification of our ports, since the establishment of certain fortifications on the coast as places of security for our vessels to retreat to in wars  to which we are not a party, independent of the great object of protecting our cities from the insult of cruisers &c. may make it advisable to take the subject up. My mind has been long made up on that point, & that an attention to the object as soon as others were arranged wod. add much to the [weiht] of our govt. My attention, however has been drawn to it at this moment by meeting here a most  able & respectable Engineer Col: Vincent who made some important  at New York, & was introduced to me when formerly in France by a letter from Govr. Clinton. It was Col: Vincent who assisted (or rather did it himself) in procuring that most valuable library which I sent to the department of war, which was most unfortunately destroyed at Washington by fire. I do presume that the aid of some very skilful engineers wod. be found useful in such a business when undertaken and that these must be procured from abroad. It is not improbable that this gentleman might be prevailed on to engage in this service, as he is very much attached to our government & country. He is a Colonel of long service in France of great experience, and of the fairest character. If he was engaged he might take others with him, three or four who wod. not only accomplish the great object proposed, but lay the foundation of a military school. It is not impossible that Carnot who is his  friend might accompany him. I only give you these hints for consideration. Shod. you wish any thing of the kind, an authority to me or General Armstrong, mentioning these [wishes] would be necessary. The approbation of their govt. might easily be obtained & would be indispensible. I am Dear Sir with very great & sincere respect yr. friend & servant
                  
                     Jas. Monroe 
                     
                  
               